Title: From Thomas Jefferson to Madame d’Houdetot, 27 June 1788
From: Jefferson, Thomas
To: Houdetot, Elisabeth Françoise Sophie de La Live Bellegarde, Comtesse d’


          
            à Paris ce 27me. Juin 1788.
          
          C’est aujourdhui, Madame la comtesse, le premier jour depuis plusieurs semaines que des affaires m’auroient permis de sortir de chez moi. J’avois le projet de m’en profiter pour aller vous rendre mes devoirs à Sanois. Mais un tems pluvieux me defende d’avoir cet honneur la d’aujourdui, et d’autres engagemens pour les quatre jours à venir. Monsieur Short croit que vous devez quitter Sanois lundi prochain; ainsi ce ne pourroit etre qu’après votre retour que je scaurai vous y presenter mes respects. J’attendrai avec impatience ce moment la, et m’en profiterai avec empressement.
          
          J’ai eu l’honneur, Mardi dernier, de rencontrer Monsieur de Lalive votre neveu à Versailles, et hier il m’a fait celui de me faire visite. C’est un jeune homme charmant, et dont la physionomie donne les preventions les plus favorables. Tout le monde lui a trouvé une figure bien interessante. Il m’a confirmé les nouvelles de votre prochain depart de Sanois.
          Vous a-t-on dit, Madame, que la Prusse et l’Angleterre ont signé leur traité d’Alliance le 13me. du courant? et que le roi de Suede a donné une declaration motivée des raisons pour lesquelles il s’est armé, qui a un peu l’air d’une declaration de guerre contre la Russie? La premiere nouvelle est sure, la derniere assez bien fondée, quoique la declaration n’a pas eté encore vue ici. Si la Suede commence la guerre il seroit bien à craindre que la France n’y soit impliquée à la longue. Je fais des voeux bien sinceres que ce n’arrive pas, avant qu’elle aura bien arrangé ses affaires internes. Un fois arrangée, je ne vois pas que cette combinaison des nations occidentales de l’Europe fera d’autre effet que de se banqrouter, la partie censée riche, par la partie connue pauvre.
          J’ai l’honneur d’etre avec les sentiments de respect et d’attachement les plus sinceres, Madame votre tres humble et tres obeissant serviteur
          
            Th: Jefferson
          
          
            P.S. A quatre ou cinq jours d’ici il y aura une occasion bien sure pour ecrire en Amerique.
          
        